Citation Nr: 1440826	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  13-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 9, 2012 for bilateral hearing loss disability. 

2.  Entitlement to a rating in excess of 30 percent from August 9, 2012 for bilateral hearing loss disability.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1945 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied an increased rating for the Veteran's bilateral hearing loss.  In an August 2012 rating decision, the RO granted an increased rating of 30 percent effective August 9, 2012.  

In March 2014, the Veteran testified before a Decision Review Officer in Providence, Rhode Island.  A transcript of that hearing is of record.

In August 2012, VA received an Appeals Status Election form from the Veteran indicating that the RO's August 2012 grant of a 30 percent rating satisfied his appeal.  However, in September 2012, the VA received a statement from the Veteran that he was in disagreement with the effective date of the increased evaluation.  Thus, the Board has restyled the Veteran's claim for an increased rating into two separate issues as noted on the first page of this decision. 

The issue of entitlement to a rating in excess of 10 percent prior to August 9, 2012 for bilateral hearing loss disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, on August 16, 2012, the Veteran, through his representative, submitted an Appeal Status Election form in which he expressed satisfaction with his appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a rating in excess of 30 percent from August 9, 2012 for bilateral hearing loss disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The RO issued a rating decision in August 2012 that increased the rating for the Veteran's bilateral hearing loss disability from 10 to 30 percent, effective from August 9, 2012.  Shortly thereafter, the Veteran's representative submitted an Appeals Status Election Form, indicating the Veteran's complete satisfaction with the rating assigned for his bilateral hearing loss disability.  Specifically, the representative checked the statement, "Yes.  This action satisfies my appeal on all issues."  

The Board notes that although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the Veteran has expressed his clear satisfaction with the presently assigned 30 percent rating.  As such, there remains no allegation of error or law for appellate consideration with respect to the issue on appeal.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent from August 9, 2012 for bilateral hearing loss disability is dismissed.


REMAND

In his VA Form 9, dated October 10, 2013, the Veteran checked a box indicating that he wanted a Travel Board hearing.  A handwritten annotation next to that checked box stated that a video hearing is requested.

In an Appeal Hearing Options Election form dated October 10, 2013, the Veteran, through his representative, elected a local hearing with a Decision Review Officer (DRO), as well as a Board videoconference hearing.

A November 1, 2013 American Legion memorandum states that the Veteran has been scheduled for a "DRO Hearing and potentially a BVA Travel Board hearing."

The evidence does not reflect that the Veteran has withdrawn his request for a Board hearing or that he has been scheduled for one.  While the Veteran has expressed satisfaction with his current 30 percent evaluation for his hearing loss disability, he has also indicated that he is not satisfied with the staged rating which continued the 10 percent evaluation prior to August 9, 2012.  Thus, that issue is still on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine if he wishes to have a videoconference or a Travel Board hearing, and schedule him for such at the Providence, Rhode Island RO before a Veterans Law Judge of the Board on the issue of entitlement to a rating in excess of 10 percent prior to August 9, 2012 for bilateral hearing loss disability, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. WISHARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


